IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,497


EX PARTE WORTHINGTON FAULKNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-1984 IN THE 331ST JUDICIAL DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance, enhanced, and sentenced to fifteen (15) years' imprisonment. 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to file a notice of appeal or otherwise prosecute the appeal.  
	The trial court has made findings of fact and conclusions of law.  The trial court has
determined that appellate counsel was ineffective and that counsel's deficient performance
prejudiced Applicant.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 00-1984 from the 331st Judicial District
Court of Travis County, Texas.  Applicant is ordered returned to that time at which he may give a
written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: September 13, 2006
Do Not Publish